        Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KIMBERLY BRUMFIELD,                         :
                                             :
               Plaintiff,                    :
                                             :
        v.                                   :
                                             :        CIVIL ACTION No. 19-4555
 ANDREW SAUL                                 :
 Commissioner                                :
 of Social Security,                         :
                                             :
               Defendant.
                                             :


                             MEMORANDUM OPINION

RICHARD A. LLORET                                                      August 21, 2020
U.S. MAGISTRATE JUDGE

       Kimberly Brumfield was denied social security benefits by the decision of an

Administrative Law Judge (“ALJ”). Ms. Brumfield contends that the ALJ’s unfavorable

decision was reached in error. See Pl. Br. at 4–10 (Doc. No. 12). Specifically, Ms.

Brumfield argues that the ALJ erred by failing to account, at step four, for the impact of

mild mental limitations, found at step two, on her ability to return to past relevant work.

Id. The Commissioner of Social Security (“Commissioner”) responds that the ALJ’s

decision was supported by substantial evidence. See Def. Br. at 5–8 (Doc. No. 15).

       After careful review, I agree with the Commissioner and find that the ALJ’s

decision is supported by substantial evidence; therefore, remand is not warranted and

the final decision of the Commissioner is affirmed.
          Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 2 of 15




                                   PROCEDURAL HISTORY

        Ms. Brumfield filed a claim for disability insurance benefits (“DIB”) on November

3, 2016. R. 71. She alleged a disability onset date of November 5, 2015. 1 R. 33. Her

application was initially denied on February 23, 2017. R. 78.

        After this denial, Ms. Brumfield requested an administrative hearing before an

ALJ on March 8, 2017. R. 90. The hearing was held on August 16, 2018. R. 30–44

(transcript of hearing). Ms. Brumfield and a vocational expert (“VE”), Donna Nealon,

testified. Id. Following the hearing, on October 11, 2018, the ALJ issued a written

decision, denying Ms. Brumfield’s claim. R. 10–19. The Appeals Council subsequently

denied Ms. Brumfield’s request for review. R. 1–3. This appeal follows.

                                   FACTUAL BACKGROUND

    A. The claimant’s background.

        Ms. Brumfield was forty-nine years old on the date of the hearing. See R. 70. She

completed the 12th grade. R. 34. Ms. Brumfield worked as a senior claims adjuster for

sixteen consecutive years. R. 175. She stopped working after June 30, 2013, when she

suffered a back injury after bending over to pick up some clothes. See R. 34–35, 190. 2

Ms. Brumfield alleges her back pain radiates down into her legs and causes reoccurring

pain that prevents her from either sitting, walking, or standing for prolonged periods of

time. R. 35.




1 Ms. Brumfield amended her disability onset date from October 5, 2015, see R. 70, to November 5, 2015,

at the hearing. R. 33.

2At the hearing, Ms. Brumfield testified that she has suffered from back issues since she was sixteen years
old. However, this time when the back pain started, it did not go away. R. 34–35.


                                                    2
            Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 3 of 15




          Ms. Brumfield applied for social security benefits on November 3, 2016, alleging

disability because of high blood pressure, anxiety, degenerative disc disease, depression,

bulging discs, carpal tunnel, and high cholesterol. R. 71.

      B. The ALJ’s decision.

          The ALJ issued an unfavorable decision on October 11, 2018, finding Ms.

Brumfield not disabled as defined by the Social Security Act. 3 R. 10–19. In reaching this

decision, the ALJ made the following findings of fact and conclusions of law pursuant to

Social Security’s five-step sequential evaluation. 4

          At step one, the ALJ concluded that Ms. Brumfield has not engaged in substantial

gainful activity (“SGA”) since her amended alleged onset date of November 5, 2015. R.

12. 5

          At step two, the ALJ determined that Ms. Brumfield had six severe impairments:

degenerative disc disease, degenerative joint disease of knees, trochanteric bursitis,

status post bilateral carpal tunnel release surgeries, fibromyalgia, and obesity. Id.




3Under the Social Security Act, in order to be found disabled, a claimant “must demonstrate some
‘medically determinable basis for an impairment that prevents [her] from engaging in any ‘substantial
gainful activity’ for a statutory twelve-month period.’” Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d
112, 118 (3d Cir. 2000) (quoting Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999)); see also 42 U.S.C. §
423(d)(1). Further, a person is considered disabled “only if [her] physical or mental impairment or
impairments are of such severity that [s]he is not only unable to do [her] previous work but cannot,
considering [her] age, education, and work experience, engage in any other kind of substantial gainful
work which exists in the national economy.” 42 U.S.C. § 423 (d)(2)(A).

4 An ALJ evaluates each case using a sequential process until a finding of “disabled” or “not disabled” is
reached. The sequence requires an ALJ to assess whether a claimant: (1) is engaging in substantial gainful
activity; (2) has a severe “medically determinable” physical or mental impairment or combination of
impairments; (3) has an impairment or combination of impairments that meet or equal the criteria listed
in the social security regulations and mandate a finding of disability; (4) has the residual functional
capacity to perform the requirements of her past relevant work, if any; and (5) is able to perform any
other work in the national economy, taking into consideration her residual functional capacity, age,
education, and work experience. See 20 C.F.R. § 404.1520(a)(4)(i)–(v).

5   The ALJ found Ms. Brumfield met the insured status requirements through December 31, 2018. R. 12.


                                                    3
          Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 4 of 15




        The ALJ also found her gastroesophageal reflux disease, depression, and anxiety

to be nonsevere. R. 12–13. The ALJ determined that Ms. Brumfield had “mild” mental

limitations in all four functional areas: (1) understanding, remembering, or applying

information; (2) interacting with others; (3) concentrating, persisting, or maintaining

pace; and (4) adapting or managing oneself. R. 13. Because Ms. Brumfield’s medically

determinable mental impairments caused no more than “mild” limitations in any of the

functional areas, the ALJ concluded that they are nonsevere. R. 13.

        At step three, the ALJ determined that Ms. Brumfield does not have an

impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 13–14.

        At step four, the ALJ assessed Ms. Brumfield’s residual functional capacity

(“RFC”) or “the most [she] can still do despite [her] limitations.” 20 C.F.R. § 404.1545.

After a review of the objective and subjective medical evidence, the ALJ concluded that

Ms. Brumfield could perform sedentary work with certain restrictions. R. 14–18.

Specifically, the ALJ found that Ms. Brumfield could perform sedentary work with the

exception that she can only occasionally climb, balance, stoop, kneel, crouch, and

crawl. 6 She is also limited to no more than frequent handling and fingering. R. 14. In

making this determination, the ALJ stated that she evaluated all of Ms. Brumfield’s

symptoms and “the extent to which these symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence, based on the

requirements of 20 C.F.R. § 404.1529 and SSR 16-3p.” Id.


6 As defined by the regulations, sedentary work involves “lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.” 20 C.F.R. § 404.1567(a).
“Although a sedentary job is defined as one which involves sitting, a certain amount of walking and
standing is often necessary in carrying out job duties.” Id. Therefore, jobs are considered sedentary work
“if walking and standing are required occasionally and other sedentary criteria are met.” Id.


                                                       4
        Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 5 of 15




       Based on Ms. Brumfield’s RFC, the ALJ found that she is able to perform her past

relevant work as a collection clerk. R. 18–19. Therefore, the ALJ ultimately found Ms.

Brumfield to be “not disabled.” R. 19.

                                     DISCUSSION

   A. The standard of review.

       My review of the ALJ’s decision is deferential; I am bound by her findings of fact

to the extent those findings are supported by substantial evidence in the record. Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000) (citing to Plummer, 186 F.3d at 427).

Accordingly, my review of the ALJ’s findings of fact is limited to determining whether

substantial evidence supports the ALJ’s decision. Harftranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999) (citing to 42 U.S.C. § 405(g)). If the ALJ’s decision is supported by

substantial evidence, her disability determination must be upheld. Rutherford v.

Barnhart, 399 F.3d 546, 552 (3d Cir. 2005); see also 42 U.S.C. § 405(g).

       Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 390

(1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). Evidence is

substantial where it consists of “more than a mere scintilla but may be less than a

preponderance.” Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).

       I must rely on the record developed during the administrative proceedings along

with the pleadings in making my determination. See 42 U.S.C. § 405(g). I may not weigh

the evidence or substitute my own conclusions for those of the ALJ. Chandler v. Comm’r

of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). I must also defer to the ALJ’s evaluation of

evidence, assessment of the witnesses, and reconciliation of conflicting expert opinions.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 506 (3d Cir. 2009).


                                             5
        Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 6 of 15




       The ALJ’s legal conclusions and application of legal principles are subject to

“plenary review.” See Krysztoforski v. Chater, 55 F.3d 857, 858 (3d Cir. 1995). I must

determine whether the ALJ applied the proper legal standards in reaching the decision.

See Coria v. Heckler, 759 F.2d 245, 247 (3d Cir. 1984). Accordingly, I can overturn an

ALJ’s decision based on an incorrect application of a legal standard even where I find

that the decision is supported by substantial evidence. Payton v. Barnhart, 416 F. Supp.

2d 385, 387 (E.D. Pa. 2006) (citing to Friedberg v. Schweiker, 721 F.2d 455, 447 (3d

Cir. 1983)).

   B. The ALJ properly accounted for Ms. Brumfield’s mild mental
      impairments in the RFC assessment and VE hypothetical.

       Ms. Brumfield’s sole issue on appeal is that the ALJ erred by failing to account for

the impact of her mild mental limitations at step four, both in the RFC analysis and the

hypothetical posed to the VE. Pl. Br. at 4–10. In response, the Commissioner asserts

that the ALJ’s RFC assessment and related hypothetical are supported by substantial

evidence. Def. Br. at 6. After reviewing the ALJ’s opinion and the administrative record,

I agree with the Commissioner.

       The ALJ first considered Ms. Brumfield’s mental impairments at step two of the

sequential analysis. R. 13. Assessing the severity of Ms. Brumfield’s depression and

anxiety, the ALJ evaluated the four broad areas of mental functioning (known as the

“Paragraph B” criteria) set out in the relevant disability regulations, finding that she had

a mild limitation in all four areas. Id. With respect to the first functional area

(understanding, remembering, or applying information), the ALJ recognized that Ms.

Brumfield had alleged that “she will occasionally forget to take her medication” and will

need “to write down instructions if they are longer than one or two steps.” Id. With



                                              6
        Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 7 of 15




respect to the second functional area (interacting with others), the ALJ noted that Ms.

Brumfield is still able to go to the gym for aqua therapy and grocery shopping. Id. With

respect to the third functional area (concentrating, persisting, or maintaining pace), the

ALJ acknowledged that Ms. Brumfield had “testified to difficulty in concentrating,

alleging that she will have to return to something three to four times if it requires a lot of

detail.” Id. Finally, with respect to the fourth functional area (adapting or managing

oneself), the ALJ reasoned that “[a]lthough [Ms. Brumfield] testified to crying a lot and

experiencing suicidal ideation, this did not prompt her to seek emergency treatment.”

Id. The ALJ further noted that in Ms. Brumfield’s recent therapy sessions, she has

“presented in a relaxed and calm mood.” Id.

       Although this analysis was completed at step two, the ALJ explained its impact

on her step four RFC determination:

             The limitations identified in the “paragraph B” criteria are not a
             residual functional capacity assessment but are used to rate the
             severity of mental impairments at steps 2 and 3 of the
             sequential evaluation process. The mental residual functional
             capacity assessment used at steps 4 and 5 of the sequential
             evaluation process requires a more detailed assessment by
             itemizing various functions contained in the broad categories
             found in paragraph B of the adult mental disorders listings in
             12.00 of the Listing of Impairments (SSR 96-8p). Therefore, the
             following residual functional capacity assessment reflects the
             degree of limitation I have found in the “paragraph B” mental
             function analysis.

R. 13. The ALJ did not further discuss Ms. Brumfield’s nonsevere mental impairments

or include related limitations in the RFC. See R. 13–17. The only exception was when the

ALJ decided, at step four, to give great weight to state-agency reviewer’s opinion that

Ms. Brumfield only had mild limitations in each functional area. R. 17. Ms. Brumfield



                                              7
        Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 8 of 15




now challenges the ALJ’s failure to specifically account for these mild limitations in the

RFC and the hypothetical posed to the VE. Pl. Br. at 4–10.

       The Third Circuit recently clarified the interplay between the earlier Paragraph B

analysis (done at steps two or three) with the later RFC analysis (done at step four).

“[N]o incantations are required at steps four and five simply because a particular finding

has been made at steps two and three.” Hess v. Comm’r of Soc. Sec., 931 F.3d 198, 209

(3d Cir. 2019). Rather, “[t]hose portions of the disability analysis serve distinct purposes

and may be expressed in different ways.” Id. The Paragraph B categories are used at

steps two and three “to rate the severity of mental impairment(s).” Id. (quoting SSR 96-

8P, 1996 WL 374184, at *4 (July 2, 1996)). In contrast, the step four RFC assessment

determines “the most [a claimant] can still do despite [her] limitations.’” Id. (quoting 20

C.F.R. §§ 404.1545(a)(1), 416.945(a)(1); SSR 96-8P, at *2). While these analyses are

“obviously related,” the RFC determination, unlike the earlier severity determinations,

“requires a more detailed assessment [of the areas of functional limitation] by itemizing

various functions contained in the broad [Paragraph B] categories[.]’” Id. (quoting SSR

96-8P, at *4). Another difference is that the RFC “‘must be expressed in terms of work-

related functions[,]’ such as by describing the claimant’s ‘abilities to: understand, carry

out, and remember instructions; use judgment in making work-related decisions;

respond appropriately to supervision, co-workers and work situations; and deal with

changes in a routine work setting.’” Id. (quoting SSR 96-8P at *6). The practical result of

these differences is that “the findings at steps two and three will not necessarily

translate to the language used at steps four and five.” See id.

       Despite these differences, the step two and three findings are “plainly relevant” to

the ALJ’s later step four analysis because it involves “the claimant’s actual


                                             8
        Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 9 of 15




impairments.” Id. The social security regulations require ALJs, at step four, to provide

“a narrative discussion describing how the evidence supports each’ limitation” contained

in the RFC. Id. (quoting SSR 96-8P at *7). This narrative must “reflect the claimant’s

particular impairments, including those embodied in the functional limitation findings”

from earlier steps. Id. The ALJ “must consider limitations and restrictions imposed by

all of an individual’s impairments,” even those found to be nonsevere at step two. See id.

(quoting SSR 96-8P at *5).

       According to the Third Circuit, prior precedent bolsters “the conclusion that the

findings at steps two and three are important to the ALJ’s statement of a claimant’s

limitation but do not require the use of any particular language.” Id. The court pointed

to the following passage from the Ramirez decision:

              We cannot concur in the Commissioner’s [position that the
              functional limitation findings are relevant only at steps two
              and three of the disability analysis]. While [the pertinent
              regulation] does state that the [functional limitation]
              findings are “not an RFC assessment” and that step four
              requires a “more detailed assessment,” it does not follow that
              the [functional limitation findings] play no role in steps four
              and five[.]

Id. at 209–210 (alterations in original) (quoting Ramirez v. Barnhart, 372 F.3d 546,

555 (3d Cir. 2004)). However, the step two and step three “findings need only be

‘adequately conveyed’ in the ALJ’s statement of the limitation, not recited verbatim.” Id.

This means that the step two and three findings “do not dictate the terms of the ALJ’s

statement of the claimant’s limitation in the final analytical steps.” Id. But those

findings are nevertheless “relevant to that statement of the limitation, which must be

sufficient to reflect all of a claimant’s impairments.” Id.




                                              9
         Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 10 of 15




        For example, in Hess, the ALJ determined, at step three, that the claimant’s

severe mental health impairments caused moderate difficulties in “concentration,

persistence, and pace.” See id. at 203–04. Despite this finding, the ALJ concluded that

the claimant could still perform “simple tasks” and included this limitation in the RFC at

step four. Id. at 204. The Third Circuit approved of the ALJ’s RFC analysis, finding that

the ALJ provided a “valid explanation” for the “simple tasks” limitation in light of the

Paragraph B finding of moderate difficulties in concentration, persistence, and pace. Id.

at 212–14 (“Ramirez’s ‘valid explanation’ rule remains the law in our circuit.”). The

court pointed to the ALJ’s examination of the record combined with the ALJ’s

explanation that the claimant’s daily activities were consistent with the ability to do

simple tasks. 7 Id. at 213–14.

        Having reviewed both the ALJ’s decision and the administrative record, I am

satisfied with the ALJ’s overall treatment of Ms. Brumfield’s mental impairments. It is

clear that the ALJ considered all of the evidence of Ms. Brumfield’s mental health

impairments and understood their impact before determining Ms. Brumfield’s RFC. See

R. 13–14. 8 The ALJ also adequately conveyed the decision to not include any mental

limitations in Ms. Brumfield’s RFC and the related hypothetical. In evaluating the

Paragraph B criteria at step two, the ALJ credited some of Ms. Brumfield’s testimony to



7In her brief, Ms. Brumfield relies on a line of nonbinding pre-Hess case law. Pl. Br. at 6–8 (citing to, for
example, Balla v. Comm’r of Soc. Sec., No. 18-386, 2019 WL 2482661 (D.N.J. June 14, 2019)). For the
reasons discussed throughout this memorandum opinion, I do not find those cases persuasive here.

8See also Holley v. Comm’r Soc. Sec., 590 F. App’x 167, 168 (3d Cir. 2014) (not precedential) (“While
Holley focused upon the ALJ’s broad finding of moderate difficulties at step two of the sequential
evaluation, we give more attention to the substance of his overall review. We want to know how well the
ALJ studied the record, and how thoroughly he understood Holley’s specific impairments (or lack thereof)
before making his decisions about her residual functional capacity, and ultimately, her disability claim.
After reviewing everything, we conclude that the ALJ had a sound knowledge of the record. His analysis of
the evidence easily met our standards and expectations”).


                                                     10
         Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 11 of 15




the extent she demonstrated mild limitations. See R. 13 (describing testimony relating to

difficulty concentrating and remembering instructions, crying, and suicidal ideations).

But overall, the ALJ found Ms. Brumfield’s limitations to be, at most, mild, noting that

Ms. Brumfield is still able to go grocery shopping and to the gym, has not sought

emergency treatment, and has presented in “a relaxed and calm mood” at her recent

therapy sessions.” See id.

        After concluding that Ms. Brumfield’s depression and anxiety were nonsevere

impairments, the ALJ addressed the relationship between her severity analysis and the

forthcoming RFC analysis. R. 13. The ALJ emphasized that while the analyses differed,

the RFC assessment completed at step four ultimately “reflects the degree of limitation I

have found in the ‘paragraph B’ mental function analysis.” Id. That RFC assessment

understandably contained no work-related limitations based on Ms. Brumfield’s

nonsevere mental health impairments. See R. 14. Such a finding is consistent with the

substance of the analysis done at step two. 9 Cf. Holley v. Comm’r Soc. Sec., 590 F. App’x

167, 169 (3d Cir. 2014) (not precedential) (because the evidence the claimant produced

on mental impairments was very thin, she provided “no compelling reason why these

should have been spelled out in detail in the hypothetical”).


9 To be precise, Ms. Brumfield challenges both the ALJ’s RFC determination and the hypothetical posed to

the VE. Pl. Br. at 4–10. A hypothetical question to a vocational expert “must reflect all of the claimant’s
impairments that are supported by the record; otherwise the question is deficient and the expert’s answer
to it cannot be considered substantial evidence.” Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987)
(emphasis added) (citing to Podedworny v. Harris, 745 F.2d 210 (3d Cir. 1984); Wallace v. Sec’y, 722
F.2d 1150 (3d Cir. 1983)). “The Third Circuit has explained that ‘objections to the adequacy of
hypothetical questions posed to a vocational expert often boil down to attacks on the RFC assessment
itself.’” Durden v. Colvin, 191 F. Supp. 3d 429, 460 (M.D. Pa. 2016) (quoting Rutherford, 399 F.3d at 554
n.8). This appears to be the case here: Ms. Brumfield takes issue with ALJ’s hypothetical because it was
based on an incomplete RFC assessment. Pl. Br. at 10. “Where a plaintiff contends that the VE ‘testimony
cannot be relied upon because the ALJ failed to recognize credible established limitations during the RFC
assessment and so did not convey those limitations to the vocational expert’, such are challenges to the
RFC assessment itself.” Id. (citing Rutherford, 399 F.3d 546 at n.8). For the reasons discussed above, I
find that substantial evidence supports the ALJ’s RFC assessment and therefore the related hypothetical
was proper.


                                                    11
         Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 12 of 15




        Nevertheless, even if the ALJ’s consideration of the mild Paragraph B findings at

step four was incomplete, any error was harmless. See, e.g., Rutherford, 399 F.3d at 553

(remand is not required when it would not affect the outcome of the case); Perkins v.

Barnhart, 79 F. App’x 512, 515 (3d Cir. 2003) (not precedential) (the failure to make a

finding as to what effect plaintiff’s depression would have in combination with his

asthma on his ability to perform substantial gainful employment was at worst a

harmless error).

        Evidence pertaining to Ms. Brumfield’s depression and anxiety in the record is

sparse. See R. 567–90 (less than thirty pages of mental health records). The earliest

progress note from Ms. Brumfield’s mental health providers is dated October 22, 2016.

Her psychiatrist noted that Ms. Brumfield’s was cooperative, in a good mood, and had

goal-oriented thought processes, fair insight and judgment, and no suicidal or homicidal

ideations. R. 589–90. The next time she saw her psychiatrist was not until January, and

then March, 2017, 10 when Ms. Brumfield’s provider observed that she was cooperative

and in an okay mood. R. 588 (note dated January 21, 2017), 587 (note dated March 29,

2017). Later that year, Ms. Brumfield’s psychiatric medication notes indicated that her

appearance was appropriate, behavior was cooperative, speech was intact, mood was

euthymic, affect was appropriate, thought process was intact, and she had no suicidal or

homicidal ideations. R. 583 (noted dated September 6, 2017), 582 (note dated October

11, 2017), 581 (note dated December 11, 2017). Notably, her psychiatrist found her to be

stable and without problems. Id.




10These progress notes, along with the note from October 2016, are handwritten and difficult to read. See
587–90.


                                                   12
        Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 13 of 15




        Starting in late February 2018, it appears that Ms. Brumfield began regularly

attending therapy sessions twice a month. See R. 567–68, 573–75, 577, 579–80. During

her first session, an intake assessment was completed. R. 580. Ms. Brumfield reported

that she has had symptoms of depression and anxiety since she was sixteen years old,

and she has received psychiatric treatment services in the past. Id. She informed her

therapist that while she had a suicidal ideation when she was sixteen, she “denied any

recent or present suicidal/homicidal ideations.” Id. Her therapist noted that she was

“oriented, calm, relaxed and cooperative.” Id.

        Two weeks later, Ms. Brumfield saw her therapist again. R. 579. She was in a

“slight[ly] frustrated, sad and stressed mood” and appeared “overwhelmed.” Id. But her

therapist noted that her “functionality level was within moderate range.” Id. Later that

day, her psychiatrist noted that she was “stable” and cooperative. R. 578. Her mental

status exam revealed that she had appropriate appearance, cooperative behavior, intact

speech, euthymic mood, appropriate affect, intact thought process, appropriate thought

content, intact sensorium, no hallucinations, and no suicidal or homicidal ideation or

plans. Id. By the end of the month, Ms. Brumfield told her therapist that she “still

worries a lot” but that her medications were “helping with her depression because she

no longer feels so depress[ed].” R. 577. Her therapist also observed that she presented

herself in a “positive manner” without exhibiting “any signs of sadness or frustration.”

Id. A little over a week later, Ms. Brumfield’s psychiatrist noted that her signs and

symptoms were “under control.” 11 R. 576.




11 As at her previous medication check, Ms. Brumfield had appropriate appearance, cooperative behavior,

intact speech, euthymic mood, appropriate affect, intact thought process, appropriate thought content,
intact sensorium, no hallucinations, and no suicidal or homicidal ideation or plans. R. 576.


                                                  13
        Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 14 of 15




       By early April, about a month after she started therapy, Ms. Brumfield informed

her therapist that she felt that “her condition is getting better in a gradual process each

day.” R. 575. Her therapist documented that Ms. Brumfield again presented herself in a

positive manner and had no suicidal or homicidal ideations. Id. At her next

appointment, Ms. Brumfield reported feeling “much better mentally” despite an

increase in her physical pain. R. 574. As noted in other progress notes, Ms. Brumfield

had no suicidal or homicidal ideations. Id.

       Continuing in her progress, on May 9, 2018, Ms. Brumfield “felt much better

overall.” R. 573. Her therapist observed an increase in self-confidence, “evidenced by

her steady eye contact, boldness in verbal expression and good self-control.” Id. She also

had no suicidal or homicidal intent. Id. That same day, she underwent a psychiatric

evaluation. R. 569–72. The mental status exam revealed that Ms. Brumfield’s attitude,

behavior, attention, and concentration were all within normal limits; her prevailing

mood was labile; her thought process was non-psychotic; her speech was goal directed;

and her insight and judgment were limited. R. 571. She was diagnosed with severe major

depression, and her psychiatrist recommended that she continue to take her

medications and see her therapist regularly. R. 572. Later that month, Ms. Brumfield

presented at her therapy session in a “more happy and relaxed mood,” reporting “some

positive change in her status despite her pain.” R. 568. As at her other sessions, she had

no intent of suicide or homicide. Id. Finally, at the last therapy session in the record, Ms.

Brumfield’s therapist noted that she had no intent of suicide or homicide, was in a

“relaxed and calm mood,” and was “insightful of the presenting problems.” R. 567.

       Based on this limited record, there is little evidence to support the claim that Ms.

Brumfield’s mental impairments, when considered alone or in combination with her


                                              14
         Case 2:19-cv-04555-RAL Document 19 Filed 08/21/20 Page 15 of 15




other impairments, would result in work-related limitations. While Ms. Brumfield

suffers from depression and anxiety, her mental health treatment and clinical findings,

during the relevant period, have been overwhelmingly normal. Ms. Brumfield has not

presented evidence demonstrating that her mental limitations cause work-related

limitations. 12 Accordingly, any error by the ALJ was harmless.

                                           CONCLUSION

        Based upon the above, Ms. Brumfield’s request to remand is denied. The ALJ

properly accounted for Ms. Brumfield’s mild mental limitations in her RFC assessment,

and therefore the ALJ’s hypothetical to the vocational expert was sufficient.



                                                         BY THE COURT:


                                                         _s/Richard A. Lloret__________
                                                         RICHARD A. LLORET
                                                         U.S. Magistrate Judge




12 The ALJ questioned the VE about the impact of an added limitation of routine, repetitive tasks. R. 42.

The VE testified that while such a limitation would preclude Ms. Brumfield performing her past relevant
work, there remained jobs in the national economy that she could perform. R. 42–43.


                                                    15
